Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Rajiv Verma, M.D.,
Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-11-674
Decision No. CR2457

Date: November 1, 2011

DECISION

I sustain the determination of the Centers for Medicare and Medicaid Services
(CMS) and its contractor, Trailblazer Health Enterprises, LLC (Trailblazer), to
grant an effective Medicare reassignment of benefits date of November 4, 2010 to
Petitioner, Rajiv Verma, M.D.!

I. Background

Petitioner filed a hearing request in which he asserted that he should have been
given an effective Medicare reassignment of benefits date of August 1, 2010. The
case was assigned to me for a hearing and a decision. CMS filed a brief and six
proposed exhibits that it identified as CMS Exhibit (Ex.) 1 - CMS Ex. 6.
Petitioner filed a brief and eight proposed exhibits. These include exhibits that
Petitioner identified as P. Ex. 1 — P. Ex. 6, and two unidentified declarations
consisting of a declaration from Petitioner and a declaration from Charles Leo

'Petitioner’s effective reassignment of benefits date of November 4, 2010 entitles
RGV Radiology, PLLC to file reimbursement claims for services Petitioner
provided beginning on October 6, 2010. 42 C.F.R. § 424.521(a)(1).
Panicker. I identify Petitioner’s declaration as P. Ex. 7 and Mr. Panicker’s
declaration as P. Ex. 8. I receive all of the parties’ exhibits into the record.

I conclude that the material facts in this case are undisputed, for the reasons that I
discuss below. For that reason, there is no need for an in-person hearing, and I
decide this case based on the parties’ written exchanges of briefs and exhibits.

II. Issue, Findings of Fact, and Conclusions of Law
A. Issue

The issue in this case is whether CMS and Trailblazer correctly assigned Petitioner
an effective Medicare participation date of November 4, 2010.

B. Findings of Fact and Conclusions of Law

The undisputed facts are as follows. Petitioner is a physician. On November 4,
2010, Trailblazer received an application filed on Petitioner’s behalf to reassign
Medicare benefits to a practice group, RGV Radiology, PLLC (RGV). CMS Ex.
2. The application is on a form known as CMS Form-855R. Trailblazer processed
that application and granted Petitioner an effective Medicare reassignment of
benefits date of November 4, 2010, thereby entitling RGV to file reimbursement
claims for services he provided beginning as early as October 6, 2010.

Medicare regulations provide that the earliest date that an application may be
accepted by CMS, or one of its contractors, is the later of the dates that a physician
files an acceptable application for enrollment or reassignment of benefits or when
the physician first begins providing services at a new practice location. 42 C.F.R.
§ 424.520(d). Here, the earliest possible effective reassignment of benefits date
that CMS and Trailblazer could have granted to Petitioner was November 4, 2010,
the date when the application for reassignment of benefits was filed on Petitioner’s
behalf. Consequently, Petitioner received the earliest effective reassignment of
benefits date and the earliest possible date when RGV could bill for his services
that is permitted by law.

Petitioner argues that he submitted an earlier application on June 23, 2010 and that
this application should determine the effective date of his participation and the
earliest date that RGV could bill for his services. What Petitioner refers to is an
application known as a CMS Form-855I that RGV submitted on Petitioner’s
behalf on June 23, 2010. That form, however, was not the appropriate form to
allow reassignment of benefits. CMS Form-855] is an initial enrollment form, one
that a provider seeking enrollment in Medicare for the first time files. But, in fact,
Petitioner already was a participating physician as of June 23, 2010, and the Form

8551 that was filed on his behalf was not only superfluous, but it failed to address
the issue that needed to be resolved. What Petitioner needed to file, and what
RGV eventually filed on his behalf, is CMS Form-855R, the form for
reassignment of benefits. Thus, the Form-855] that was filed on Petitioner’s
behalf on June 23 had no operative effect on Petitioner’s participation status or on
RGV’s right to claim benefits for services performed by Petitioner.

When Trailblazer received the June 23 Form-855I, it reviewed the form and
concluded that the signature was not authentic. It returned the form for that
reason. Petitioner now offers his own declaration for the purpose of showing that
the signature on the June 23 form was authentic. P. Ex. 7. I find that evidence to
be irrelevant because the June 23 form has no bearing on the outcome of this case.
Petitioner would not have been entitled to reassign Medicare benefits based on the
June 23 form, even if his signature on the form is authentic.

Petitioner also asserts that he believes that he also filed a Form-855R concurrently
with the June 23 Form 855]. But, Petitioner has provided no documentary
evidence to support this assertion. He has not provided a copy of the Form-855R
that he allegedly filed, nor has he provided proof that he mailed such a form in
June. I find no basis to accept Petitioner’s naked assertion absent any
corroborative proof.

/s/
Steven T. Kessel
Administrative Law Judge

